Citation Nr: 0710487	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as a result of exposure to sunlight and radiation.

2.  Entitlement to service connection for penile dysfunction, 
claimed as sterility, to include as a result of exposure to 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to April 
1964.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2003 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDINGS OF FACT

1.  The veteran's skin cancer is etiologically related to in-
service exposure to sunlight and radiation.  

2.  There is no medical evidence of record to establish that 
the veteran has penile dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer have 
been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  The criteria for service connection for penile 
dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

The veteran contends that his skin cancer was caused by in-
service exposure to sunlight and radiation.  He reports being 
exposed to sunlight while on duty in the South Pacific near 
the equator, and indicates that since then he has had normal 
sun exposure.  The veteran also reports that he was exposed 
to radiation from x-ray machines while working as a dental 
technician on board the USS Valley Forge.  He contends that 
he was exposed to radiation on an almost-24 hour basis while 
on duty because he took x-rays during working hours, the x-
ray machine was located in the same room in which he 
performed teeth cleanings, he was required to sleep in the 
dental clinic near the x-ray machine while on duty, and 
because there was no proper ventilation of the radiation from 
the x-ray machine in the dental clinic.  See December 2002 
occupational radiation exposure questionnaire; June 2003 
statement in support of claim.  

Service connection for a disability that is claimed to be 
attributable to in-service exposure to ionizing radiation can 
be demonstrated by three different methods.  Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 
67, 71 (1997).  First, there are certain diseases for which 
presumptive service connection may be granted if they are 
manifested in a veteran who participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2006).  Skin cancer, however, is not one of the 
diseases to which this presumption applies, nor does the 
veteran contend or the evidence show that he engaged in a 
"radiation-risk activity" as defined by 38 C.F.R. § 
3.309(d)(3)(ii).  As such, service connection on a 
presumptive basis is not warranted.  

The second method for establishing service connection for a 
disability that is claimed to be the result of exposure to 
ionizing radiation can be accomplished pursuant to 38 C.F.R. 
§ 3.311 (2006).  In all claims in which it is established 
that a radiogenic disease first became manifest after service 
but was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. § 
3.307 or 38 C.F.R. § 3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).  Section 3.311 does not give rise to a 
presumption of service connection, but rather establishes a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  The list of radiogenic diseases 
under 38 C.F.R. § 3.311(b)(2) includes skin cancer, which 
must become manifest five years or more after exposure.  See 
38 C.F.R. § 3.311(b)(5)(iv) (2006).  The veteran's skin 
cancer was initially manifested well after his military 
service and, therefore, more than five years after his 
alleged exposure.  See records from Dr. D.S. Rotatori.  

VA took the proper procedural actions in developing the 
instant case, as required by 38 C.F.R. § 3.311.  In June 
2003, a dose assessment request was made to the Navy 
Environmental Health Center Detachment at the Naval Dosimetry 
Center.  A response was received in July 2003, which 
indicated that a review of their registry revealed a dose 
(rem) of 00.039.  This information, as well as a statement 
made by the veteran, was included in an October 2003 
memorandum from the Director of the Compensation and Pension 
(C&P) Service to the Under Secretary of Health.  The Under 
Secretary of Health was asked to provide a dose estimate and 
to furnish an opinion as to whether it is likely, unlikely, 
or at least as likely as not, that the veteran's multiple 
skin cancers are the result of occupational exposure to 
ionizing radiation.  On behalf of the Under Secretary, the 
Chief Public Health and Environmental Hazards Officer 
responded in November 2003, indicating that based on the 
report from the Naval Dosimetry Center and a review by the 
Director of VA's National Health Physics Program, it was 
estimated that the veteran was exposed to a dose of ionizing 
radiation during military service of 2 rem.  She opined that 
it is likely that the veteran's multiple basal cell skin 
cancers can be attributed to exposure to ionizing radiation 
and/or sunlight during military service.  See memorandum of 
S.M. Mather, M.D., M.P.H.
The Director of the C&P Service then submitted a letter to 
the Director of the St. Petersburg, Florida, RO, which stated 
that the Chief Public Health and Environmental Hazards 
Officer indicated that it was unlikely the veteran's skin 
cancer could be attributed to exposure to ionizing radiation 
and that, based on that opinion, and following review of the 
evidence in its entirety, there was no reasonable possibility 
that the veteran's skin cancer could be attributed to 
exposure to ionizing radiation while in service.  See 
November 2003 letter from R.J. Henke.  As the response 
provided to the RO by R.J. Henke, the Director of the C&P 
Service, is in disagreement with the opinion provided by S.M. 
Mather, the Chief Public Health and Environmental Hazards 
Officer, service connection under 38 C.F.R. § 3.311 is not 
warranted.  

The third and only remaining method for establishing service 
connection is directly under 38 C.F.R. § 3.303(d), when it is 
established that the disease diagnosed after discharge is the 
result of service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  To prevail under this theory, the evidence must 
show a nexus between the veteran's skin cancer and the 
claimed in-service exposure to radiation and sunlight.  

In support of the veteran's claim, his private physician has 
opined that the veteran's skin cancer is as likely as not due 
to early exposure to the sun (typically unprotected sun 
exposure) while the veteran was aboard ship near the equator 
in the South Pacific, as well as possibly to radiation from 
x-rays while he worked as an x-ray technician.  The opinion 
was based on a review of the veteran's service records.  See 
December 2002 letter from Dr. D.S. Rotatori.  

The evidence of record supports the veteran's claim for 
entitlement to service connection for skin cancer based on 
exposure to sunlight and radiation.  Both the veteran's 
private physician and the Chief Public Health and 
Environmental Hazards Officer opine that it is likely the 
veteran's skin cancer can be attributed to exposure to 
sunlight during military service.  Although there is some 
disagreement between the Chief Public Health and 
Environmental Hazards Officer and the Director of the C&P 
Service as to whether the veteran's skin cancer is due to 
exposure to ionizing radiation during service, and the 
opinion provided by Dr. Rotatori is speculative in nature, 
the Board resolves all reasonable doubt in the veteran's 
favor and finds that service connection for skin cancer due 
to exposure to sunlight and radiation is warranted.  See 
38 C.F.R. § 3.102 (2006).  

The veteran also contends that he suffers from penile 
dysfunction, or sterility, as a result of the in-service 
exposure to radiation.  See December 2002 occupational 
radiation exposure questionnaire; June 2003 statement in 
support of claim.  His service medical records are devoid of 
reference to complaint of, or treatment for, penile 
dysfunction, as are the post-service medical records 
associated with the claims folder.  See VA treatment records; 
records from Dr. Rotatori.  

The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In the 
absence of evidence that the veteran has suffered from penile 
dysfunction, to include sterility, service connection is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the rating decision that is the 
subject of this appeal, the veteran was advised of the 
evidence needed to substantiate his claims; that the RO would 
assist him in obtaining additional information and evidence; 
and of the responsibilities on both his part and VA's in 
developing the claims.  See December 2002 letter.  The 
veteran was later informed of the need to provide any 
evidence or information he might have pertaining to his 
claims in an August 2004 statement of the case (SOC).  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. at 187.  The Board acknowledges that the veteran 
was not provided notice of the appropriate disability rating 
and effective date of any grant of service connection.  There 
is no prejudice in proceeding with the issuance of a final 
decision, however, as the veteran's claim for service 
connection for penile dysfunction is being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as his service, VA and private medical records have been 
associated with the claims folder and the appropriate 
development pursuant to 38 C.F.R. § 3.311 was conducted.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for skin cancer, as a result of exposure 
to sunlight and radiation, is granted.

Service connection for penile dysfunction is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


